SHARE EXCHANGE AGREEMENT This Share Exchange Agreement (the “Agreement”) dated as of the 2nd day of April 2009, by and among Competitive Companies, Inc., a Nevada corporation (the “Company”), Innovation Capital Management, Inc., a Delaware corporation (“Innovation”), Innovation Capital Management LLC, a Texas Limited Liability Company (“Innovation LLC”), DiscoverNet, Inc., a Wisconsin corporation (“DiscoverNet”) each a “Selling Entity” and collectively the “Selling Entities” and the shareholders, unit holders and preferred shareholders respectively, of the Selling Entities named on the signature page of this Agreement (collectively, the “Shareholders” and each, individually, a “Shareholder”). WITNESSETH: WHEREAS, the Shareholders are the holders of all of the issued and outstanding capital stock, units and preferred shares respectively of the Selling Entities (the “Selling Entity Shares”); WHEREAS, the Company is acquiring a controlling interest in the Selling Entities; WHEREAS, the Company is willing to issue 29,075,600 shares of its common stock, par value $0.001 per share (the “Common Stock”), to the Shareholders in consideration for all of the Selling Entity Shares; and WHEREAS, the Company will acquire certain assets and liabilities of the Selling Entities as additional consideration (the “Additional Consideration”); NOW, THEREFORE, for the mutual consideration set out herein, the parties agree as follows: 1. Exchange of Shares and Issuance to the Shareholders. (a)Issuance of Shares by the Company. On and subject to the conditions set forth in this Agreement, the Company will issue to the Shareholders, in exchange for 2,907,560 Selling Entity Shares, which represents all of the issued and outstanding capital stock of the Selling Entities, an aggregate of 29,075,600 shares of Common Stock. The shares of Common Stock will be issued to the Shareholders in the amounts set forth after their respective names in Schedule I to this Agreement. (b)Transfer of the Selling Entity Shares by the Shareholders. Subject to the conditions set forth in this Agreement, the Shareholders will transfer to the Company all of the Selling Entity Shares in exchange for shares of Common Stock.Each Shareholder holds the number of Selling Entity Shares set forth after his or her name in Schedule I to this Agreement. (c)Closing. The issuance of the Common Stock to the Shareholders and the transfer of the Selling Entity Shares to the Company will take place at a closing (the “Closing”) to be held at the offices of Anslow & Jaclin, LLP, 195 Route 9 South, Suite 204, Manalapan, New Jersey 07726 as soon as possible after or contemporaneously with the satisfaction or waiver of all of the conditions to closing set forth in
